Case 3:21-ap-03001-MFW Doc 1-12 Filed 07/20/21 Entered 07/20/21 12:07:04   Desc
                     Exhibit Forthwith Subpoena Page 1 of 3



          UNITED STATES DISTRICT COURT OF THE VIRGIN ISLANDS
                         BANKRUPTCY DIVISION



                                 COMPLAINT

     FOR CIVIL RACKETEERING, CIVIL VIOLATIONS OF THE CRIMINALLY
   INFLUENCED AND CORRUPT ORGANIZATIONS ACT, FOR DEPRIVATION OF
      CIVIL RIGHTS UNDER THE COLOR OF LAW AND FOR OTHER RELIEF




                                EXHIBIT 12

           VIAAG’s November 21, 2011, Forthwith Subpoena
Case 3:21-ap-03001-MFW
  Case 3:06-bk-30009-JKF Doc
                          Doc1-12
                                3485-1Filed  07/20/21
                                          Filed 12/05/11Entered 07/20/21
                                                           Entered       12:07:04
                                                                   12/05/11 15:24:39Desc
                      Exhibit Forthwith Subpoena      Page 2
                       Desc Exhibit A - Subpoena Page 1 of 2 of 3
Case 3:21-ap-03001-MFW
  Case 3:06-bk-30009-JKF Doc
                          Doc1-12
                                3485-1Filed  07/20/21
                                          Filed 12/05/11Entered 07/20/21
                                                           Entered       12:07:04
                                                                   12/05/11 15:24:39Desc
                      Exhibit Forthwith Subpoena      Page 3
                       Desc Exhibit A - Subpoena Page 2 of 2 of 3
